Citation Nr: 1225472	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability for the period December 15, 2006 to November 15, 2010.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1994 to August 1995 and from January 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference Board hearing at the RO in January 2010 before a Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issue was remanded for further development by the Board in July 2010 to identify all sources of treatment and to afford the Veteran with a VA psychiatric examination.  The RO requested that the Veteran identify any additional treatment records in a November 2010 letter.  The RO also obtained the Veteran's subsequent VA treatment records.  Additionally, the Veteran was afforded a VA examination in December 2010.  The examiner provided the requested opinion and a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

For the rating period from December 15, 2006 to November 15, 2010, the Veteran was unable to maintain substantially gainful employment as a result of her service-connected disabilities.



CONCLUSION OF LAW

The criteria for TDIU have been met from December 15, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran contends she is unable to secure employment due to her service-connected disabilities.  Specifically, she contends that her posttraumatic stress disorder (PTSD) has caused her unemployment.  The Veteran was not employed during the period on appeal.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for the following disabilities: PTSD rated at 70 percent, carpal tunnel syndrome rated at 10 percent, compressive neuropathy of the right median nerve associated with carpal tunnel syndrome rated at 10 percent, and ganglion cyst of the right wrist rated at 0 percent.  The combined service-connected disability rating was 70 percent prior to September 24, 2010 and 80 percent from September 24, 2010.  As at least one disability is rated at more than 40 percent, with the combined rating above 70 percent, the percentage criteria for TDIU eligibility are met throughout the period on appeal.  Therefore, entitlement to TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a).

A May 2007 VA examination noted that the Veteran's grades were slipping.  She noted that she was doing well before being deployed to Iraq, but that she'd been having trouble feeling motivated and concentrating on the material since her return.  She noted that she had to drop some courses because it was too much and was only going to take one course in the fall to help her regain her concentration.  The examiner found that the Veteran was functioning marginally in areas such as self-care, schooling, family functioning, physical health, social interacting, and recreational pursuits.  The examiner also noted memory loss, depression, anxiety, impaired impulse control, and sleep impairment that have mild to moderate impacts on her social and occupational functioning.  

The Veteran was afforded another VA examination in July 2007.  At that time, the examiner noted that the Veteran's grades were slipping and that she failed in finances.  She noted trouble with motivation and concentration.  The examiner noted that the Veteran cannot explore available job opportunities until she graduates.  The examiner noted that given her interest in the field and the fact that she has done about 75 percent of the course work, she will be employable in her chosen field.  

In October 2007, the Veteran received a psychiatric examination in relation to her claim for Social Security Administration disability benefits.  The examiner determined that the Veteran is unable to sustain a normal workweek secondary to the severity of her PTSD symptoms or sustain appropriate relations to others.  

In May 2008, the Veteran attended another VA examination.  The Veteran reported dropping courses due to problems studying and mastering the material.  She reported a continuously dropping grade point average.  The Veteran noted a lack of motivation regarding a search for employment.  The Veteran noted that she would be impaired in employment due to her social isolation, lack of focus, chronic fatigue, limited motivation, labile mood, and reported condition of carpal tunnel syndrome.  

During the July 2008 hearing before a decision review officer, the Veteran reported attempting to take a class at that time.  She dropped all of her classes in the fall of 2007 and did not take anything in the spring of 2008.  The Veteran's GPA was so low that she was informed she could be suspended from the program.   

In December 2008, the Veteran noted that she dropped to taking only one or two classes at a time, but was still not doing well.  The examiner noted impaired memory, impaired impulse control, decreased concentration, depression, and anxiety.  The examiner stated that the Veteran's PTSD signs and symptoms result in a deficiency in most of the following: work and family relations, and her poor performance in school.  The examiner noted that she had to change her major and is failing one of the two classes she is taking.  

The Board also considered the Veteran's vocational rehabilitation records.  In March 2007, the Veteran stated that she is not passing courses at this time due to memory problems and discussed a reduction in training time.  In October 2007, the Veteran informed her counselor that she switched majors and that due to exacerbations of anxiety and depression along with side effects from medication she has not been able to retain class information.  The Veteran attempted to improve concentration and noted increased anxiety even with a half schedule.  In January 2008, the counselor designated the Veteran with a serious employment handicap due to multiple medical conditions, psychoneurotic condition that requires ongoing treatment and medications, receipt of Social Security Disability Insurance, and her recent limited work history.  The Veteran failed a class in the fall 2008 semester.  

In March 2009, the Veteran was noted as still attending school, but had to change her major.  She noted ongoing concentration problems that cause problems with her schoolwork.  

The Board finds that the Veteran was unable to obtain or sustain substantially gainful employment throughout the entire period on appeal.  The overall picture shows that the Veteran struggled to maintain half a course load in school.  Even then she failed classes, dropped out, or was informed of her lack of academic progress.  The Board also notes that the Veteran suffered impaired impulse control and social isolation that would affect any possible job prospects.  Finally, after a psychiatric examination, a SSA examiner determined that the Veteran is unable to sustain a normal workweek secondary to the severity of her PTSD symptoms or sustain appropriate relations to others.

The Board acknowledges the July 2007 examiner's opinion; however, his opinion rested on the Veteran's graduation within the financial field.  The Veteran was forced due to low grades and lack of motivation to accept a multidisciplinary degree.  She did not graduate in her anticipated field, or any specific field.  Therefore, the July 2007 opinion is of little probative value.    

Considering the Veteran's mental impairments, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is unable to maintain substantially gainful employment.  Therefore, the criteria for TDIU have been met from December 15, 2006 to November 15, 2010.  38 C.F.R. §§ 4.3, 4.7.


ORDER

TDIU, for the rating period from December 15, 2006 to November 15, 2010, is granted.



____________________________________________
CHRISTOPHER MURRAY 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


